Exhibit 10.16(g)

 

LOGO [g202639ex10_17gp001a.jpg]    Industry Canada    Industrie Canada      

Industrial

Technologies Office

  

Office des

technologies industrielles

           

TPC PROJECT No. 720-481443

AMENDMENT NO. 7

INDUSTRIAL TECHNOLOGIES OFFICE

AMENDMENT AGREEMENT

This Amendment Agreement made

 

Between:   

HER MAJESTY THE QUEEN IN RIGHT OF CANADA,

as represented by the Minister of Industry

(hereinafter referred to as the “Minister”),

And:    MITEL NETWORKS CORPORATION, a corporation duly incorporated under the
laws of Canada, having its head office located at Ottawa, Ontario (hereinafter
referred to as “Mitel”), And:   

MARCH NETWORKS CORPORATION, a corporation duly incorporated under the laws of
Canada, having its head office located at Ottawa, Ontario (hereinafter referred
to as “March”),

 

Mitel and March are hereinafter collectively referred to as the “Proponents”.

 

Each of the Minister, Mitel and March are a “Party” to this Contribution
Agreement (as defined below) and are collectively referred to as the “Parties”.

WHEREAS the Minister, March, Mitel and Mitel Knowledge Corporation entered into
a Contribution Agreement dated the 10th day of October, 2002 under the
Technology Partnerships Canada Program, which was subsequently amended on
March 27, 2003, May 2, 2004, September 16, 2004, June 27, 2005, October 3, 2005
and October 31, 2006. The Contribution Agreement and these amendments are
collectively referred to as the “Contribution Agreement”;

AND WHEREAS Mitel has not been able to meet its annual R&D spending commitments
and has requested an amendment to its annual and seven-year post-Project
Completion Date R&D spending commitments, as provided in the Contribution
Agreement;

AND WHEREAS March has confirmed that it is not requesting an amendment to its
annual and five-year post-Project Completion Date R&D spending commitments, as
provided in the Contribution Agreement;

LOGO [g202639ex10_17gp001b.jpg]



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the consents,
covenants and agreements herein set forth, and other good and valuable
consideration the receipt of which is hereby acknowledged, the Parties hereto
covenant and agree as follows:

1. Unless the context indicates otherwise, words and phrases capitalized but not
otherwise defined herein shall have the same meaning as those same words and
phrases set forth in the Contribution Agreement.

2. In Schedule 4 of the Contribution Agreement, Section B, entitled “Contractual
Benefits to Canada”, is amended as follows:

DELETE subsection 3.2.3:

Mitel Networks has already spent $52,500,000 on R&D in its fiscal year 2005-06.
Mitel Networks undertakes to spend a total of $314,000,000 of R&D spending over
the next four to six years, starting from April 1, 2006, with a minimum R&D
spending of $45,800,000 per year.

AND SUBSTITUTE WITH THE FOLLOWING:

 

  3.2.3 Mitel has already spent $52,500,000 on R&D in its fiscal year 2005-06.
Commencing as of and from April 1, 2006, Mitel undertakes:

 

  (i) to spend on R&D annually, in Canada the equivalent of at least 3.5% of
Mitel’s annual corporate revenues; and

 

  (ii) to spend at least 50% of its annual corporate R&D expenditures in Canada,

until a total of $366,500,000 of R&D spending in Canada has been reached.

DELETE subsection 3.3.1:

Within one hundred and twenty (120) days of the fiscal year end of a Proponent,
the Proponent shall report to the Minister the amount of its R&D spending for
the previous 12-month period ending on March 31.

AND SUBSTITUTE WITH THE FOLLOWING:

 

  3.3.1 Within one hundred and twenty (120) days of the fiscal year end of a
Proponent, the Proponent shall report to the Minister the amount of its R&D
spending for the previous 12-month period ending on April 30.

 

File no.: 720-481443

Amendment No. 7

2



--------------------------------------------------------------------------------

ADD subsection 3.3.3:

Given that Mitel has filed its SR&ED claims in US$ since fiscal year 08-09, then
commencing as of and from May 1, 2008, the value of R&D spent in Canadian
dollars (CANS) must be calculated by using the Bank of Canada’s monthly average
foreign exchange rate.

3. All provisions of the Contribution Agreement remain in full force and effect,
except as modified by this Amendment Agreement.

4. This Amendment Agreement may be executed in as many counterparts as are
necessary, and may be transmitted by facsimile or electronic transmission, and
when executed by all parties hereto, such counterparts shall constitute one
agreement.

5. This Amendment Agreement shall enure to the benefit of, and be binding upon,
the Parties and their respective successors and assigns.

6. No modification, supplement or amendment to this Amendment Agreement shall be
binding unless executed in writing by all of the parties hereto.

 

File no.: 720-481443

Amendment No. 7

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Amendment Agreement
through duly authorized representatives.

HER MAJESTY THE QUEEN IN RIGHT OF CANADA,

as represented by the Minister of Industry

 

   

HER MAJESTY THE QUEEN IN RIGHT OF CANADA

as represented by the Minister of Industry

    Per:  

LOGO [g202639ex10_17gp004a.jpg]

    Name: RICHARD GLANDON Date: March 10, 2010     Title: DIRECTOR DPM     MITEL
NETWORKS CORPORATION     Per:  

LOGO [g202639ex10_17gp004b.jpg]

    Name: Gregory J. Hiscock Date: March 10, 2010     Title: General Counsel:
Corp. Secretary     I have authority to bind the Corporation.     MARCH NETWORKS
CORPORATION     Per:  

LOGO [g202639ex10_17gp4c.jpg]

    Name: Cheryl Beckett Date: March 10, 2010     Title: EVP, Legal & Corp
Secretary       I have authority to bind the Corporation

 

File no.: 720-481443

Amendment No. 7

4